DETAILED ACTION
	This is a final Office Action on the merits for application 17/091,231. Receipt of the amendments and arguments filed on 04/26/2022 is acknowledged.
Claims 1-3 and 5-22 are pending.
Claims 12-15 and 17-22 are withdrawn from consideration.
Claim 4 is cancelled.
Claims 1-3, 5-11, and 16 are examined.

Election/Restrictions
Applicant added claim 22, which defines the embodiment of figure 6, as Applicant agrees on page 9 of the Remarks filed on 04/26/2022. Therefore, claim 22 is withdrawn from consideration since such an embodiment was non-elected in the response filed on 12/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 defines “with each of the apertures,” which renders the claimed invention indefinite since both a central aperture and a pair of apertures have been defined prior to such limitations and one of ordinary skill in the art would not know whether “each of the apertures” is to refer to all three of such apertures, including the central aperture, or if such limitations only refer back to the pair of apertures. For examining purposes and in light of the specification and drawings, “each of the apertures” is considered to refer back to the pair of apertures, where it is recommended to define --with each of the apertures of the pair of apertures-- to clarify such limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inman et al. (U.S. Patent 2,955,735).
Regarding claim 1, Inman et al. disclose a material blank (see figure 1) for forming a post holder assembly (the blank of figure 1 is configured to be assembled and hold a post and thus meets such limitations as defined), the blank comprising:
an elongated substrate (the flat, rectangular substrate as depicted in figure 1) having a central length-wise axis (the axis along line #41) and a length-wise edge (the top or bottom horizontal edge of figure 1) that is longer than a width-wise edge (the left or right vertical edge of figure 1);
a pair of apertures (#71 and #72) in the elongate substrate arranged about the central length-wise axis (see figure 1), with each of the apertures spaced apart at an equal distance from the central length-wise central axis and the width-wise edge (see figure 1);
at least one slit (#58) in the elongate substrate aligned along the length-wise central axis of the substrate (see figure 1);
wherein a perforation (line #28 is scored and thus considered perforated) is (i) formed transversely to the central length-wise axis and substantially parallel to the width-wise edge of the elongate substrate (the line #28 is transverse to axis #41 and parallel to the right and left vertical edges), and (ii) aligned to bisect each aperture and the at least one slit (see figure 1 where the line #28 bisects the slit #58 that extends through and includes aperture #70 as well as through apertures #71 and #72).
Regarding claim 2, Inman et al. disclose first and second slits are spaced apart and aligned along the central axis (the first slit can be considered the scored section of line #41 at #69 of figure 1 and the second slit can be considered at #58); wherein the pair of apertures is a first pair of apertures positioned transversely adjacent to the first slit (for examining purposes of claim 2, the first pair of apertures can be considered the apertures #43 closest to line #41 of figure1, where such apertures would similarly meet the limitations of claim 1 as explained above) and further comprising a second pair of apertures (apertures #43 extending farthest away from line #41 can be considered the second pair of apertures) having substantially the same shapes as the first pair of apertures (see figure 1) and similarly spaced apart from the central width-wise axis (see figure 1, where the apertures #43 farthest away from line #41 are similarly spaced apart from the axis #41 with respect to one another) and provided and positioned transversely adjacent to the second slit (see figure 1, where such apertures #43 are considered adjacent to the second slit #58, such as in relation to slits #80); wherein every aperture includes a support arm (#51 and #50 form the support arm of such apertures) extending partially into a middle void thereof (see figure 1); and wherein a first perforation (#24) bisects the first slit and the support arms of the first pair of apertures (see figure 1) and a second perforation (#28) bisects the second slit (see figure 1).
Regarding claim 3, Inman et al. disclose the pair of apertures are symmetrically formed apertures relative to the central length-wise axis (the pattern of apertures #71 and #72 are considered the pattern of apertures at the upper edge of the substrate which are symmetrically formed around the central axis #41).
Regarding claim 5, Inman et al. disclose every support arm has a T-shape (see figure 1, where elements #50 and #51 form the support arm on either side of the line #24, where such elements form a T-shape, with the element #50 forming the horizontal portion and element #51 forming the vertical portion, before the support arm is bisected).
Regarding claim 6, Inman et al. disclose wherein every aperture includes a support arm (for rejection purposes of claim 6, the apertures can be considered either set of apertures #43, where such apertures comprise of elements #51 and #50 that form the support arm of such apertures) extending partially into a middle void thereof (see figure 1) and wherein every support arm includes a length-wise biasing extension piece formed at an angle relative to the central length-wise axis (element #50 can be considered the biasing extension piece that extends in the length direction at an angle of 0 degrees from the central axis or element #51 can be considered the biasing extension which extends at an oblique angle relative to the central axis and both in the length and width wise directions).
Regarding claim 7, Inman et al. disclose every support arm forms a symmetrical shape relative to the first or second perforation bisecting said support arm (see figure 1).
Regarding claim 8, Inman et al. disclose every support arm defines a C-shaped aperture (see figure 1, where aperture #43 forms a C-shaped aperture using arm portions #52).
Regarding claim 9, Inman et al. disclose a notch is provided on the width-wise edge and centered upon the central length-wise axis (if the left, vertical edge of figure 1 is considered the width wise edge, such an edge comprises of a notch formed at the central axis #41, where such a width edge meets the limitations of claim 1 above as well).
Regarding claim 11, Inman et al. disclose the elongated structure is substantially rectangular (see figure 1).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ness et al. (U.S. Patent 1,361,345).
Regarding claim 16, Ness et al. disclose an assembly for securing terminal ends of a post constructed from the material blank of claim 1 (The two plates #12 and #12a of Ness et al. are configured to be formed integrally with one another and then later cut into two separate portions so as to be configured to be formed from a material blank as defined; where the method of manufacturing such plates is not germane to the final assembly structure as defined in claim 16 as such features, such as the perforation or placement of the slits and apertures relative to the perforation, do not further define the final structure of the assembly.), the assembly comprising:
an elongated, planar central body (#12a) formed from a first portion of the elongate substrate (the central body #12a is configured to be formed from an elongate body, such as an integrally formed sheet which is stamped or cut to form the separate plates #12 and #12a of Ness et al., where such limitations define the method of manufacturing the body and not the final structure of the assembly); and
a planar complimentary segment (#12) having substantially similar thickness in comparison to the central body formed from a second portion of the elongate substrate (see figure 3, where the plates are the same except for the position of the slots #13 and #14, where, again, such plates are configured to be formed from a single sheet blank and thus meet such product by process limitations as defined); 
wherein the first portion is detached from the second portion along the perforation (As explained above, in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the central body and planar complimentary segment, does not depend on its method of production, i.e. the first and second portions are detached along a perforation. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).); and
wherein the central body includes a portion of the at least one slit (#14) is exposed along an upper edge of the central body and a body indent (the indent formed by elements #15) comprising a portion of each of the pair of apertures is exposed along the upper edge of the central body (see figure 4);
wherein the complimentary segment has a coupling notch (#13) and a segment indent (elements #15 form the indents), said segment indent: (i) formed in a single edge of the complimentary segment (see figure 4), and (ii) symmetrical relative to the central axis (see figure 3);
wherein, when the central body is separated from and assembled to the complimentary segment, the at least one slit receives a portion of the complimentary segment at the coupling notch so as to couple the central body to the complimentary segment along the central length-wise axis at an angle allowing the assembly to stand upright (As depicted in figure 4, the plates #12 and #12a can be interfit with and connected to one another at a 90 degree angle with respect to one another. Again, such limitations reference separation of the central body from the complimentary segment, which are considered product by process limitations as explained above, where the central body and complimentary segment of Ness et al. are configured to be assembled in such a manner.); and
wherein, when the assembly is upright, the body indents and segment indents cooperate to form a post seat (see figure 1) (i) positioned on a top facing of the assembly (see figure 1) and (ii) configured to receive a terminal end of a post (see figure 1).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection as explained above.

Response to Amendment
Applicant’s amendments to the claims and arguments overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the blank is used as a fence post holder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that the preamble of independent claim 1 requires is that the blank is used “for forming a post holder assembly,” where such limitations do not require such a post be for a fence nor that only the blank element is used for such an assembly. The material blank of the prior art is configured to be assembled in such a manner so as to hold a post upright, such as in one of the rectangular cavities when assembled in figure 12, and thus meets such configured to language as defined. The rejections are considered proper and are upheld.
Regarding Applicant’s arguments that “the amended claims all make it clear the claimed central lengthwise axis runs along the elongated length of the blank, so Inman’s tear line 41 appears to coincide with the central length-wise axis and precludes the formation of slots,” slots are not required within independent claim 1. If Applicant instead is referring to the at least one slit of claim 1 in such an instance, yes, perforation line #41 and longitudinal axis that extends horizontally in figure 1 of Inman et al. align with one another and thus meet the limitations for both of such features as presently defined. Both lines #41 and #58 are formed from slits, as explicitly stated within Inman et al., and thus meet each and every feature of the claimed invention as presently defined.
Regarding Applicant’s arguments that “nothing in Inman recommends the slits disclosed therein can or should be used to couple detached sections of the original substrate, again such features are not defined within the limitations of the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Inman et al. meet each and every structural and functional limitation as presently defined and thus anticipates the claimed invention as presently defined.
Regarding Applicant’s arguments that Ness et al. do not disclose a material blank as required in claim 16, claim 16 is directed towards an assembly after the material blank is separated, where such material blank limitations are instead related to the process of forming such a product of claim 16 and thus not germane to the patentability of the product since such a method of manufacture does not further limit the final structure of the claimed invention. See MPEP 2113. The patentability of a product, i.e. the central body and planar complimentary segment, does not depend on its method of production, i.e. the first and second portions are detached along a perforation. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the material blank can be cut in such a manner to form straight lines for each body and segment of claim 16 and since the body and segment of Ness et al. are configured to be manufactured in such a manner as defined, the prior art of record is considered to anticipate the final product as defined in claim 16. 
Regarding Applicant’s arguments that Ness et al. do not disclose arms as disclosed, such features are not disclosed within the limitations of claim 16 and thus are not needed for rejection purposes of claim 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635